 In the Matterof THE Root DRY GOODSCOMPANY D/B/ATHE ROOTSTORE, En?LOYERandRETAIL CLERKS INTERNATIONAL ASSOCIATION,LocAL UNION No. 983, AFL, PETITIONERCase No. 35-UA-769.-Decided January 25,1950DECISIONANDCERTIFICATION OF RESULTSUpon a petition duly filed pursuant to Section 9 (e) (1) of theNational Labor Relations Act, a union-security election was conductedon October 21, 1949, by the Regional Director for the Ninth Region,among all sales employees of the Employer's Terre Haute, Indiana,store, in accordance with the provisions of Section 203.67 of theBoard's Rules and Regulations.At the close of the election, the partieswere furnished- a Tally of Ballots which shows that there were 84eligible voters and that 84 votes were cast, of which 70 were in favorof, and 9 opposed to, the proposition placed before the voters.,-Fiveballots were challenged.On October 20, 1949, the day before the election, the Employer filed"Objection to U. A. Election."On October 21, 1949, the Employeralso filed a "Protest to Holding of U. A. Election."After an investi-gation,z the Regional Director issued his Report on Objections, inwhich he found that the objections were without merit and recom-mended that the Board overrule them.Thereafter, the Employerfiled Exceptions to the Report on Objections.Objections 1, 2, 3, and 4allege that the election was improper be-cause the Petitioner had, in an amendment to the existing collectivebargaining contract, agreed to "dismiss" the present petition.3TheI. e., "Do you wish to authorize the union which is your present collectivebargainingrepresentative[the Petitioner]to enter into an agreementwith youremployer whichrequires membership in such union as a condition of continued employment?"2 AlthoughSection 203.69 of the Board's Rules andRegulationsdoes not provide for thefiling of objectionsto the conductof an electionuntil after the tally hasbeen furnishedto the parties, theRegionalDirectorinvestigated the matters alleged in both documents.This agreement reads as follows :The Retail Clerk's InternationalAssociationLocal No. 983 and the Root's DryGoodsCompany, d/b/a Root's Store,hereby agreethat upon the employersigning theexisting collectivebargaining agreement,and upon theUnion dismissing its UApetition (Union shop petition)that bothsides will not exercise their rights to open88 NLRB No. 97.289 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDlast sentence of this "agreement" provided that "The question of theUnion's right to negotiate for a Union shop remains undetermined."The contract is thus ambiguous and fails to constitute an unequivocalwaiver of the Union's right to maintain its present petition.There-fore, without determining what effect we 4 would give to an unequiv-ocal waiver of the right to a UA' election, we find that the present"agreement" affords no basis for an objection to this election.5Ac-cordingly, we shall overrule objections 1, 2, 3, and 4.Objections 5 and6 allege inadequate notice of the election.Al-though the Employer refused to post the notices sent him by theSubregional Office, the Union posted and distributed copies; andBoard agents posted copies of the notice on utility poles near thepremises of the Employer.As the Employer failed to submit anyevidence that eligible employees were not award of the election orthat the notices were inadequate, we shall overrule these objections .6Objection 7alleges that "a majority of the eligible voters did notparticipate in the election as shown by tally thereof."The Employerrefused to supply an election eligibility list, but stated that therewere 110 sales employees, who, by its interpretation, would be eligiblevoters on the eligibility date for the election.As the tally discloses,however, the proposition voted on received a majority of the numberof eligible voters even if the number claimed by the Employer to beeligible is accepted.Accordingly, we shall overrule this objection.Objection 8alleges election interference by the Union : "threats ofincreased dues and initiation fees; threats to raise initiation fees ofemployees who failed to join before the conduct of the election" and"threats to `blackball' any employee who did not join the union if theunion won the election."The investigation disclosed that the Union had, from time to time,waived the $10 initiation fee for new members, granting membershipon the basis of the payment of the dues for the initial month ofmembership.From June 15, 1948, to October 31, 1948, and fromMay 31, 1949, to October 21, 1949, the date of the election herein, theUnion had publicly waived the initiation fee for all nonmembersamong the retail employees in Terre Haute, Indiana, including thoseof the present Employer.Under these circumstances, we agree withthe contract in its entirety as set up under Article XI, subsection b, but will open theagreement,if opened at all,for wage adjustment only.The question of the Union'sright to negotiatefor a Union shop clause remains undetermined.All otherparts shall be considered in full force and effect to ,September 1, 1950.*Pursuant to the provisions of Section 3 (b) of the amended Act, the Board has delegatedits powers in connection with this case to a three-member panel [Chairman Herzog andMembers Houston and Murdock].6Cf.Utah Wholesale Grocery Co.,et al.,79 NLRB 1435, 1436;Western Electric Com-pany, Incorporated,84 NLRB 1019.6 SeePotlatch Forests, Inc.,80 NLRB 613. TIE ROOT STORE291the Regional Director that the Union was merely offering specialorganizing rates for membership during a preelectioncampaign,rather than threatening an increase in the initiation fees subsequentto the election over and above the rates prescribed in the Union'sbylaws.The investigation failed to disclose threats by the union repre-sentatives to "blackball" employees who did not join the Union priorto the election.There is evidence that union sympathizers and repre-sentatives did predict that subsequent to the election all nonunion peo-ple would be required to join the Union as a condition of employment.We do not consider this a threat of loss of employment, because it con-tained no implication that any employees would be prevented fromjoining the Union later, if union membership should become a condi-tion of employment. 7Accordingly, as recommended by the Regional Director, we herebyoverrule the Employer's objections and find that its exceptions do notraise substantial and material issues with respect to the conduct of theelection.CERTIFICATION OF RESULTSUpon the basis of the Tally of Ballots, and the entire record in thecase, the Board certifies that :1.A majority of the employees eligible to vote in the unit describedbelow have voted to authorize Retail Clerks International Association,Local Union No. 983, AFL, to make an agreement with the Root DryGoods Company, d/b/a The Root Store, Terre Haute, Indiana, re-quiring membership in such labor organization as a condition of em-ployment, in conformity with Section 8 (a) (3) of the Act, as amended.2.The appropriate bargaining unit in which the election was con-ducted comprises : All employees engaged in selling merchandise di-rect to customers at the Employer's Terre Haute, Indiana, store,excluding guards, professional employees, and supervisors as definedin the amended Act.7MinneapolisKnitting Works,84 NLRB 826.882191-51-20